DETAILED ACTION
Claims 1, 3, 5 – 8, 10 and 12 – 15 as presented in the listing of claims below are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Michael A. Dryja (Registration No. 39,662) on 01/17/2022. 

LISTING OF CLAIMS
1. (Currently Amended) A drive recorder to be mounted on a vehicle, the drive recorder comprising: 
a memory including program instructions; and 
a processor connected with the memory, wherein the processor is configured to execute the program instructions to: 
acquire first quality data representing driving condition of the vehicle; 
record the acquired first quality data; 
receive a command in which a predetermined condition is set from outside, the predetermined condition including a geographical condition  that defines an area information;
determine whether or not the predetermined condition is satisfied on a basis of a position of the vehicle being within the area information set in the command, 
when the predetermined condition is satisfied, transmit the first quality data to the outside; and 


2. (Canceled)

3. (Currently amended) The drive recorder according to claim 1, wherein 
the predetermined condition further includes a temporal condition, and 
the processor is further configured to execute the program instructions to determine whether or not the predetermined condition is satisfied on a basis of current time of day being within the temporal condition.

4.(Canceled).

5. (Currently amended) The drive recorder according to claim 1, wherein 
the predetermined condition further includes a condition related to a feature of data, and 
the processor is further configured to execute the program instructions to determine whether or not the predetermined condition is satisfied on a basis of a feature of the first quality data matching the condition related to the feature of data.

6. (Previously presented) The drive recorder according to claim 1, wherein 
a search condition is also set in the command, and 
the processor is further configured to execute the program instructions to: 
search the recorded first quality data for first quality data satisfying the search conditions; 

when the predetermined condition is not satisfied, generate second quality data that is data having quality lower than quality of the first quality data, on a basis of the first quality data obtained through the search, and transmit the second quality data to the outside. 

7. (Previously presented) The drive recorder according to any of claim 1, wherein 
the processor is further configured to execute the program instructions to: 
when the predetermined condition is satisfied, record the first quality data in a first transmission buffer; 
when the predetermined condition is not satisfied, record the second quality data in a second transmission buffer; and 
transmit the first quality data recorded in the first transmission buffer in preference to the second quality data recorded in the second transmission buffer to the outside.

8. (Currently Amended) A driving condition management method to be executed by a drive recorder to be mounted on a vehicle, the method comprising: 
acquiring first quality data representing driving condition of the vehicle; 
recording the acquired first quality data; 
receiving a command in which a predetermined condition is set from outside, the predetermined condition including a geographical condition  that defines an area information;
determining whether or not the predetermined condition is satisfied on a basis of a position of the vehicle being within the area information set in the command;

when the predetermined condition is not satisfied, generating second quality data having quality lower than quality of the first quality on a basis of the first quality data, and transmitting the second quality data to the outside 

9. (Canceled)

10. (Currently amended) The driving condition management method according to claim 8, wherein
 the predetermined condition further includes a temporal condition, and 
the method further comprises determining whether or not the predetermined condition is satisfied on a basis of current time of day being within the temporal condition.

11. (Canceled)

12. (Currently amended) The driving condition management method according to claim 8, wherein 
the predetermined condition further includes a condition related to a feature of data, and 
the method further comprises determining whether or not the predetermined condition is satisfied on a basis of a feature of the first quality data matching the condition related to the feature of data.

13. (Previously Presented) The driving condition management method according to claim 8, wherein 
a search condition is also set in the command, and 
the method further comprises: First named inventor: Hidenori TsukaharaPage 6 Serial no. 16/334,545 Filed 03/19/2019

when the predetermined condition is satisfied, transmitting the first quality data obtained through the search to the outside; and 
when the predetermined condition is not satisfied, generating second quality data that is data having quality lower than quality of the first quality data, on a basis of the first quality data obtained through the search, and transmitting the second quality data to the outside.

14. (Previously Presented) The driving condition management method according claim 8, further comprising: 
when the predetermined condition is satisfied, recording the first quality data in a first transmission buffer; 
when the predetermined condition is not satisfied, recording the second quality data in a second transmission buffer; and  
transmitting the first quality data recorded in the first transmission buffer in preference to the second quality data recorded in the second transmission buffer.

15. (Currently Amended) A non-transitory computer readable medium storing a program comprising instructions for causing a computer, to be mounted on a vehicle, to execute processing of: 
acquiring first quality data representing driving condition of the vehicle; 
recording the acquired first quality data; 
receiving a command in which a predetermined condition is set from outside, the predetermined condition including a geographical condition  that defines an area information;
being within the area information set in the command;
when the predetermined condition is satisfied, transmitting the first quality data to the outside; and 
when the predetermined condition is not satisfied, generating second quality data that is data having quality lower than quality of the first quality data on a basis of the first quality data, and transmit the second quality data to the outside.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts does not expressly teach or render obvious the invention as recited in independent claims 1, 8 and 15.

Singh, Paul (Publication No. US 20160093121 A) discloses a driving event notification device is described, and comprises an accelerometer for detecting forces experienced by a vehicle, a positioning device for determining the position of the vehicle, and a camera for generating image data. A processor is provided, for detecting the occurrence of a driving event by comparing the outputs of one or both of the accelerometer and the positioning device with at least one rule. A communications port is provided, for establishing a connection with the Internet and an email handler uses an email address dedicated to the driving event notification device, for generating a reporting email containing event information concerning the detected event and image data generated by the camera at or around the time of occurrence of the detected event, and sending the reporting email over the Internet via the communications port to a destination email address. The notification device may comprise a data store 

Kuwabara Yasuro (English Translation of Publication No. JP2016119602A) discloses a drive recorder and a drive recorder system that are capable of making a high-quality moving images stored in a storage part as well as capable of enhancing reliability more than ever to externally transmit moving images for confirming a driving state of a vehicle. A drive recorder to be mounted on a vehicle generates low-quality moving images that are moving images captured by an on-vehicle camera and whose image quality is lowered, and transmits the low-quality moving images to outside of the drive recorder by a communication part (S73 and S74), and also makes high-quality moving images that are moving images captured by the on-vehicle camera and whose image quality is higher than that of the low-quality moving images stored in a storage part. 


	Hoshiya et al. (English Translation of Publication No. JP2016092531A) discloses an image transmission device comprises a recording processing part and a transmission part. The recording processing part performs a processing so as to record first moving information obtained by coding an image signal corresponding to a first time of the image signal showing a moving image photographed by a photographing device to a storage device. In the case where generation of a predetermined event is detected, the transmission part transmits second moving information formed by coding the image signal 
	
The features “receive a command in which a predetermined condition is set from outside, the predetermined condition including a geographical condition that defines an area information;”, “determine whether or not the predetermined condition is satisfied on a basis of a position of the vehicle being within the area information set in the command” when taken in the context of claim 1, 8 and 15 as a whole, were not uncovered in the prior art of teachings.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668